Title: To Thomas Jefferson from Gouverneur Morris, 20 May 1801
From: Morris, Gouverneur
To: Jefferson, Thomas


               
                  Dr Sir,
                  Morrisiana 20 May 1801
               
               I have received your Favor of the eighth Instant and am looking out for an Opportunity to send on the Plate, concluding you will some how or other take the whole Set. You say you have Forks and Spoons enough. In that Case it will be better to sell them, which can always be done to Advantage, and take those belonging to the Set which if I remember right are made of a Pattern to suit the Rest. In the present Case Materiam superat Opus and in the Menage of the President Unity is desirable. I am sorry you find so much Difficulty in getting a Minister of the Marine. I know of no Person who would accept it that I could recommend
               With sincere Esteem & Respect I have the Honor to be Dr Sir your obedt Servant
               
                  
                     Gouvr Morris
                  
               
            